Grey, Y. 0.
Those criticisms which challenge the bill as a whole will first be considered, for if they are found to' be sufficient to dismiss it, the objections to specified portions of the bill need not be examined.
The bill shows on its face that whatever rights and privileges in the school-house and its lot the complainants allege themselves to have, they became possessed of between 1879 and 1882. These rights and privileges the bill defines with precision, and then alleges that since the year 1882 the defendant, corporation has refused to permit the complainants to enjoy them. It appears, therefore, that for about twenty years the complainants have been aware of the refusal of their rights, and nothing appears on the face of the bill showing that during all that time any step has been taken to enforce those rights, nor is any reason *209given for not seéking- to enforce them. It is quite evident that if this bill is to be entertained as an effort to declare and enforce" a resulting trust, parol testimony of contributions of labor and material, great in number and small in their several amounts, must be presented. The great lapse of time since the happening of these events will make it very difficult, if not impossible, to the defendant to meet testimony of this character by refuting proofs.
The period that has elapsed during which the defendant corporation has excluded the complainants from the enjoyment of the property to which they allege they are entitled may, under the allegations of the bill, have been nearly, or quite, twenty years. During all that time the bill alleges the complainants have, to their knowledge, been denied their rights. Such a situation of affairs, in which a trustee openly and expressly,. and to the knowledge of the cesiuis que irusieni, disclaims and denies a trust, and excludes' them from the trust property for so long a period, would go far to overthrow the trust if it were actually expressed in writing. It is much more unfavorable when the proceeding is one which seeks to have a resulting trust declared. Midmer v. Midmer, 11 C. E. Gr. 305.
Not a single explanatory circumstance is stated which might excuse the complainants’ failure to assert their rights, if they had any. They were o.ut of possession, and were denied their use of the property, and apparently acquiesced in this condition of affairs for about twenty years, and now ask this court to declare and impose a trust in their favor.
Laches such as this, appearing unexplained upon the face of the bill, may be taken advantage of by demurrer. Story Eq. Pl. § 503; Van Houten v. Van Winkle, 1 Dick. Ch. Rep. 384, and cases there cited.
This objection goes to the whole bill, lies at the foundation of the complainants’ case, and appears to' be irremediable. For this reason the bill cannot be entertained.
The second criticism, that complainant (the Italian Beneficial and Educational Association of Vineland) is not shown, on the face of the bill, to have any interest in the subject-matter of the *210suit, or io> be entitled to any relief in the premises, or to be, for “any reason, a proper party complainant, is also a just objection to the bill. It is obvious that this corporation cannot have any interest in the school-house property, because of the incidents which are alleged to have resulted in the devotion of that .property to school purposes, for these took place in the years from 1879 to 1882, and this corporation was not incorporated until 1901. If it is to be a party because, in case the complainants should be successful in establishing a trust, it might be the trustee who might be selected to c.arry the trust into effect, there still remains the objection that nothing in the bill of complaint shows that that association has any powers which would enable it to accept a conveyance such as the bill prays may 'be made to it.
• As to the criticism that the bill does not, on its face, show that the complainants, or any of them, contributed to the erection of the school building sufficient values to entitle them to any relief in this court, it may be said, taking the allegations of the bill to be true, to the effect that the complainants contributed, in work, labor and materials, the amount which resulted in the construction of the building, a fair inference would lead the court to believe that the total sum was in excess of $50, the minimum limit of value of cases in which this court will entertain jurisdiction.
In addition to the general objections made by the defendant to the whole bill, there are other apparent defects, which would undoubtedly have to be noticed if the cause should go to a hearing. The most important of these is that the bill alleges, in precise terms, that the land is charged with an express trust, which is nowhere shown to be in writing. Such a trust is within the prohibitions of the third section of the statute of frauds. There is no allegation of fraud, accident, mistake or part performance, which might prevent the application of the statute, and the circumstances narrated make it extremely improbable that any such equitable excuses can be made.
It must, also, be noticed that the express trust set out in the bill distinctly alleges that the defendant company was to hold the title to the school-house and lot, subject to the direction and *211control of the complainants and the Italian colony, and was to convey the school-house and lot to whatever person or corporation the complainants and the Italian colony might designate or appoint.
Assuming that there was, in fact, such an express trust, and that it was capable of being proved and enforced, it is difficult to see how the complainants can take proceedings to enforce it in their own exclusive favor. The Italian colony appears, in the particulars named, to be entitled to the benefits of the trust equally with the complainants. The Italian colony is not made a party in this cause, nor is there any explanatory' allegation, on the face of the bill, showing any reason why the Italian colony is not made a party.
The 'bill of complaint appears to be radically defective upon the grounds of objection to the whole bill which are noticed by the defendant, and should'be dismissed, with costs.